                                                                        United States District Court
                                                                          Southern District of Texas

                                                                             ENTERED
                                                                           August 14, 2019
                                                                          David J. Bradley, Clerk

                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION


UNITED STATES OF AMERICA

v.                                                             H-19-1441-M

CHOON PING LEE

                                     ORDER

       The Court, has considered Choon Ping Lee's Motion to Waive Presentence

Investigation Report, and has determined that it has sufficient information to

sentence the defendant without a presentence investigation. Mr. Lee provided the

Court with ample information regarding the offense, his criminal history, the

guideline computations, and sentencing options to proceed to sentencing without a

full-fledged investigation.

       Therefore, Mr. Choon Ping Lee ' s Motion to Waive Presentence Investigation

Report is hereby GRANTED.

       It is so ORDERED.


~ ~ ;pf,
Date
